Exhibit 10 (c)
FIRST AMENDMENT TO THE
TAUBMAN CENTERS, INC. NON-EMPLOYEE DIRECTORS’ DEFERRED COMPENSATION PLAN
(Effective as of May 18, 2005)
     WHEREAS, TAUBMAN CENTERS, INC. (the “Company”) has adopted and maintains
the Taubman Centers, Inc. Non-Employee Directors’ Deferred Compensation Plan, as
effective May 18, 2005 (the “Plan”); and
     WHEREAS, pursuant to Section 4.1 of the Plan, the Company may amend the
Plan; and
     WHEREAS, the Company desires to amend the Plan, effective as of January 1,
2008, to allow directors the opportunity to choose whether deferrals are made
from the cash portion or the stock portion of his annual retainer fee.
     NOW, THEREFORE, the Plan is hereby amended. effective as of January 1,
2008, in the following respects:

  1.   Section 1.7 of the Plan (Committee) is amended to read as follows:

     “1.7 ‘Committee’ means the Compensation Committee of the Board of
Directors.”

  2.   Section 3.1 of the Plan (Deferral Election Forms) is amended to read as
follows:

     “3.1 Deferral Election Forms. Each Director may elect to defer up to 100%
of the annual retainer fee he shall receive in any calendar year with respect to
his service as a Director, including the portion of his annual retainer fee that
would otherwise be paid in stock under the Taubman Centers, Inc. Non-Employee
Directors Stock Grant Plan, by executing a written Deferral Election Form. Once
the election to defer is made, a Director will not have access to the amounts
deferred until service on the Board of Directors has terminated or until the
occurrence of a Change of Control Event. Directors must elect on the Deferral
Election Form whether deferrals of less than 100% of the annual retainer fee
will be made from the cash portion of the Director’s annual retainer fee or the
portion that would otherwise be paid in stock under the Taubman Centers, Inc.
Non-Employee Directors Stock Grant Plan, or a portion of both. Each Deferral
Election Form must: (a) specify the percentage the Director elects to defer,
(b) identify the proportion of deferrals to be made from the cash portion and
stock portion of the Director’s retainer fee, (c) state that the deferred
retainer fee will be paid following the termination of the Director’s service
pursuant to Section 3.4 of the Plan, and (d) be executed before the first day of
the taxable year in which the Director will earn the retainer fee subject to the
Deferral Election Form or, if later, within 30 days after he first becomes
eligible for the Plan. A Deferral Election Form will not apply to any retainer
fees earned or paid prior to the date the Deferral Election Form is executed.”
     IN WITNESS WHEREOF, the undersigned has executed this First Amendment as of
the date written below.

            TAUBMAN CENTERS, INC.
a Michigan corporation
      By:   /s/ Robert S. Taubman         Its: Chairman, President and Chief
Executive Officer
      Date:  May 29, 2008    

